DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik et al. (US 2008/0313660 A1, Applicant’s submitted IDS filed 3/20/2020), hereinafter “Malik”.

As per claim 1, Malik teaches a computer implemented method comprising:

“under the control of one or more computer systems, configured with executable instructions, receiving, from an API management console, a request to generate an interface capable of converting web-based request into relational database operations” at [0055]-[0061 ];
(Malik teaches the client 104 makes a web services request 124 to regenerate an interface capable of converting web-based request into relational database operations")
“the request including: a parameter signature for the interface; and SQL-based code capable of being executed on a relational database server” at [0055]-[0059];
(Malik teaches the request 124 includes a procedure call identifier and parameters)
“generating, in response to the request, an API that, as a result of being invoked by a client application: cause the SQL-based code to be executed on the relational database server to produce database results” at [0049], [0052], [0061];
(Malik teaches the procedure call identifier invokes the RPC or stored procedure for executing a function or retrieving data from a data source)
“receives the database results from the relational database server” at [0065];
(Malik teaches the DB2 database server executes the procedure call and generates a result)
“produces a return value based at least in part on the database results provides the return vale to the client application” at [0065];


•    “causing the API to be accessible to the client application” at [0068],
(Malik teaches the call module creates a procedure call to a data sources procedure accessible by way of an API)

As per claim 4, Malik teaches the method of claim 1, wherein “the request includes one or more access limitations associated with the API; and the one or more computer systems are further configured with executable instructions that determine that the client application is in compliance with the one or more access limitations” at [0069]-[0074],

Claims 5-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (US 2014/0229525 A1, Applicant’s submitted IDS filed 3/20/2020), hereinafter “Crawford”.

As per claim 5, Crawford teaches a system, comprising at least one computing device configured to implement an API gateway service, wherein the API gateway service is configured to:
“receive, from a client application, a request to invoke an API hosted by the API gateway service” at [0033] and Figs. 1 -3;


“acquire, from a connection pool maintained within the API gateway service, an active connection between the API and a relational database service” at [0034];
(Crawford teaches the connection pool manager 322 assigns an unused connection 324 to the user 310)
“send, via the active connection, a command from the API to the relational database service that causes the relational database service to perform operations that are based at least in part on a sequence of SQL instructions” at [0038], [0021],
(Crawford teaches the user 310 of an application 304 is using a connection to the backend processing system 330 to perform database transactions such as row or column read and/or write operations)

As per claim 6, Crawford teaches the system of claim 5, wherein “the API gateway is further configured to: send the sequence of SQL instructions to the relational database service via the active connection; and the relational database service executes the sequence of SQL instructions” at [0021], [0038].

As per claim 7, Crawford teaches the system of claim 6, wherein “the API gateway is further configured to receive, from the relational database service, database results produced by the execution of the SQL instructions” at [0021], [0038].
As per claim 8, Crawford teaches the system of claim 5, wherein “the API gateway is further configured to: determine that the connection pool does not include an active connection to the relational database service; as a result of determining that the connection pool does not include an available active connection, creating a new connection to the relational database service; and adding the new connection to the connection pool” at [0055],

As per claim 10, Crawford teaches the system of claim 5, wherein “the API gateway service is further configured to: receive, from the client application, information that identifies the active connection; and select the active connection from the connection pool based at least in part on the information” at [0042]-[0044],

As per claim 11, Crawford teaches the system of claim 5, wherein “the active connection is a TCP/IP network connection between the at least one computing device and the relational database service” at [0065].

As per claim 12, Crawford teaches the system of claim 5, wherein “the sequence of SQL instructions is submitted to the relational database server via an ODBC interface, a JDBC interface, or an OLE-DB interface” at [0021],

As per claim 13, Crawford teaches a non-transitory computer readable medium having stored thereon executable instructions that, as a result of being executed by one

“submits, via a logical connection, an SQL-based query to a database” at [0033], [0038];
(Crawford teaches the user 310 of the client device 302 executes application 304 via the API servers 125 to request access to database 130)
“acquires a logical connection to the database” at [0034];
(Crawford teaches the connection pool manager 322 assigns an unused connection 324 to the user 310)
“receives, via the logical connection, database results associated with the SQL-based query from the database; and provides, to the client application, results that are based at least in part on the database results” at [0038]-[0039].
(Crawford teaches the user 310 of an application 304 is using a connection to the backend processing system 330 to perform database transactions such as row or column read and/or write operations)

As per claim 14, Crawford teaches the non-transitory computer-readable storage medium of claim 13, wherein “the logical connection is acquired at least in part by: determining whether a connection pool maintained by the computer system includes one or more active logical connections to the database; as a result of determining that the connection pool includes one or more active logical connections to the database, acquiring the logical connection by at least in part selecting an active 

As per claim 15, Crawford teaches the non-transitory computer-readable storage medium of claim 14, wherein “selecting an active logical connection is accomplished at least in part by selecting the most recently used logical connection from the one or more active logical connections” at [0058]-[0059].

As per claim 17, Crawford teach the computer storage medium of claim 13, wherein “the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to receive, at the interface, the SQL-based query from the client application” at [0021], [0038].

As per claim 18, Crawford teaches the medium of claim 13, wherein “access to the interface is limited based at least in part on credentials provided by the client application” at [0054],

As per claim 19, Crawford teaches the non-transitory computer readable medium of claim 13, wherein “the SQL-based query is pre-compiled SQL code” at [0021],

As per claim 20, Crawford teaches the non-transitory computer readable medium of claim 13, wherein “the logical connection is a TLS session established between the computer system and a database server that hosts the database” at [0036]-[0039],

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Malik as applied to claims 1, 4 above and in view of Crawford.
As per claim 2, Malik teaches the method of claim 1 discussed above. Malik does not explicitly teach: “the one or more computer systems causes the SQL-based code to be executed on the relational database server in part by: selecting an active connection to the relational database server from a connection pool that includes at least one active connection; and sending instructions over the active connection to 

As per claim 3, Malik and Crawford teach the method of claim 2 discussed above. Crawford also teaches: wherein “the active connection is selected from the connection pool by: retrieving a database-request history associated with the active connection; determining, based at least in part on the database-request history, that previous instructions sent over the active database connection match the instructions; and as a result of determining that the previous instructions match the instructions, selecting the active connection”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford and in view of Malik.

As per claim 9, Crawford teaches the system of claim 5 discussed above. Crawford does not teach: “the sequence of SQL instructions is maintained by the relational database service as a stored procedure; and the command causes the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claims above, and in view of Colrain et al. (US 2005/0262183 A1, Applicant’s submitted IDS filed 3/20/2020), hereinafter “Colrain”.

As per claim 16, Crawford teaches the non-transitory computer-readable storage medium of claim 14 discussed above. Crawford does not teach: “selecting an active logical connection is accomplished at least in part by selecting the logical connection having the shortest recorded response time from the one or more active logical connections”. However, Colrain teaches at [0110]-[0112] a method for selecting a connection in response to a request based on response time. Thus, it would have been obvious to one of ordinary skill in the art to combine Colrain with Crawford’s teaching in order to increase transaction speed by selecting the best connection that provides shortest response time.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,552,442 B1.  Claims 1-20 of US Patent No. 10,552,442 B1 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR 



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 22, 2021